Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claims 1 and 11 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Witte et al. (DE 201510100074) shows: vehicle door handle assembly comprising: 
a handle including (2; Witte et al.) a section that can be grasped an outer wall
an interior (Fig. 3, ;Witte et al.) that is delimited by the outer wall, and sensor electronics (3; Witte et al.)  arranged inside the handle and fixed in position therein, 
wherein the handle includes a wall thickness in an actuating area in the section that can be grasped and in this area, has an increased deformability (c.2, l.5-6, 64-67; Witte et al.)  in comparison to other sections of the handle, with; 
wherein the inside of the outer wall facing the interior is covered with a metallic layer (17b ;Witte et al.) at least in the actuating area; and 
wherein the sensor electronics have at least one inductive distance sensor (17a; Witte et al.), which is arranged opposite from the metallic layer, the inductive distance 
Witte et al. fails to show: a reduced outer wall thickness being embodied exclusively on a side of the outer wall facing the interior; and wherein the sensor electronics have an evaluation circuit that detects signals of the inductive distance sensor and as a function of these signals, determines whether an actuation has occurred and produces an output signal, the evaluation circuit permitting a continuous calibration using a sliding average as a starting value for detecting an actuation.
Sanborn et al. (US 2014/0367975) shows: in ([0011] Sanborn et al.) small deformation region, which 
for example is only a few tenths of a millimeter or less, an elastic back 
deformation is ensured after removal of pressure from the actuating surface for the purpose of actuating electrode, which is disposed on the inner side of the cover, is 
deflected or likewise deformed during the deformation.


While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently to achieve” the evaluation circuit permitting a continuous calibration using a sliding average as a starting value for detecting an actuation“ as claimed therefore the reference combination does not teach or fairly suggest the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675